      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 1 of 39




 1 S. JONATHAN YOUNG
   Law Offices of Williamson & Young, P.C.
 2 P.O. Box 42245
   Tucson, AZ 85733-2245
 3 Telephone (520) 795-0525
   State Bar No. 012598
 4 jon@williamsonandyoung.com

 5 ERIN M. CARRILLO
   The Carrillo Law Firm, PLLC
 6 23 N. Stewart Avenue
   Tucson,AZ 85716
 7 Phone: (520) 398-7369
   State Bar No. 024613
 8 erin@thecarrillolawfirm.com

 9 Attorney for Defendant Cody James Martinez

10
                       IN THE UNITED STATES DISTRICT COURT
11                         FOR THE DISTRICT OF ARIZONA

12
     Cody James Martinez,
13                                           No.:
                 Petitioner,
14                                            PETITION FOR WRIT OF HABEAS
            vs.                               CORPUS AND MOTION FOR STAY OF
15                                            EXECUTION AND APPLICATION FOR
     David Shinn, Director Arizona Department APPOINTMENT OF COUNSEL
16   of Corrections, and Jeff Van Winkle,
     Warden, Arizona State Prison, and        [CAPITAL CASE]
17   The Attorney General of the State of
     Arizona,
18
                 Respondents.
19

20

21
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 2 of 39




 1                                        PETITION
 2         Cody James Martinez, Arizona Prisoner No. 151281 is a prisoner in state custody

 3 under sentence of death in Arizona. He is presently incarcerated in the Arizona State

 4 Prison, in Florence, Arizona.

 5         1. Mr. Martinez pled not guilty and was convicted after a trial to a jury and

 6 sentenced to death in the Pima County Superior Court No. CR-20031993 with Superior

 7 Court Judge Howard Fell presiding. He was convicted of premeditated first degree

 8 murder, felony murder, and kidnapping on November 18, 2005.

 9         2. His convictions and death sentence were affirmed by the Arizona Supreme

10 Court on July 25, 2008, in State v. Cody James Martinez, 218 Ariz. 421 (2008).

11 Reconsideration was denied August 14, 2008.

12         3, A petition for writ of certiorari to the United States Supreme Court was timely

13 filed on August 22, 2008. The United States Supreme Court denied certiorari review on

14 November 3, 2008.

15         4. The Arizona Supreme Court issued its Mandate on November 21, 2008. It

16 issued a Notice For Post-Conviction Relief on November 25, 2008. It appointed Post-

17 Conviction counsel on December 2, 2010. Time is tolled from the filing of the Notice for

18 Post-Conviction Relief was filed. Isley v. Ariz. Dep't of Corr., 383 F.3d 1054, 1056 (9th

19 Cir. 2004) (“we hold that Isley's state petition was "pending" within the meaning of 28

20

21

                                                 2
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 3 of 39




 1 U.S.C. § 2244(d)(2) and he was entitled to tolling from the date when the Notice was

 2 filed.”).

 3          5. Mr. Martinez’s petition for postconviction relief was granted in part and denied

 4 in part by the state trial court on May 18, 2017. On May 1, 2019, the Arizona Supreme

 5 Court upheld the grant of penalty phase relief and remanded for merits consideration of

 6 the guilt and aggravation phase claims. On March 4, 2020, the state trial court denied

 7 relief on the guilt and aggravation phase relief claims. On February 2, 2021, The Arizona

 8 Supreme Court upheld the denial of relief on the guilt and aggravation phase claims.

 9          6. Other than the appeals and petitions listed above, Mr. Martinez has not filed

10 any other application for relief in any state or federal court.

11          7. Mr. Martinez is being held in custody in violation of his federal constitutional

12 rights. Because he has no training in the law and no counsel to represent him, and due to

13 the imminent date of execution, he is unable to raise all of his federal constitutional

14 claims in this petition. Some of the grounds for relief which have been considered by the

15 Arizona courts and which are therefore available to him and known to him are set forth

16 below.

17

18

19

20

21

                                                  3
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 4 of 39




 1                                          PCR ISSUES
 2                                      I
                  RICHARD PARRISH’S TRACK RECORD IN THIS CASE
 3                AND IN OTHER CASES BELIES ANY PRESUMPTION OF
                                 EFFECTIVENESS
 4
            History is important. Blatant patterns are important. We cannot ignore history and
 5
     we cannot take history out of a case and pretend that we do not know. In Flowers v.
 6
     Mississippi, 139 S. Ct. 2228 (2019), for instance, the same state prosecutor struck 41 of
 7
     42 African-American prospective jurors in six consecutive trials of the same defendant.
 8
     The Supreme Court described the “relevant history of the State’s preemptory strikes in
 9
     past cases” as part of the “important evidentiary and procedural issues.”
10
            Most importantly for present purposes, after Batson, the trial judge may
11          still consider historical evidence of the State’s discriminatory peremptory
            strikes from past trials in the jurisdiction, just as Swain had allowed.
12                                                   …
            The numbers speak loudly. … Not only did the State’s use of peremptory
13          strikes in Flowers’ first four trials reveal a blatant pattern of striking black
            prospective jurors, the Mississippi courts themselves concluded on two
14          separate occasions that the State violated Batson.
                                                     …
15
            The State’s actions in the first four trials necessarily inform our assessment
            of the State’s intent going into Flowers’ sixth trial. We cannot ignore that
16
            history. We cannot take that history out of the case.
17
     Flowers v. Mississippi, 139 S. Ct. 2228, 2245-46 (2019).
18
            The State saddled Mr. Martinez with trial counsel who was well-known for his
19
     ineffective representation of his clients and then took maximum advantage of it. Pima
20
     County Jail visitation logs reveal that, in the 2-½ years before trial in this case, trial
21

                                                    4
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 5 of 39




 1 counsel Richard Parrish met with Mr. Martinez for a total of 1:08. On November 8,

 2 2005, in the middle of trial in this case, Mr. Parrish was completely surprised to learn that

 3 F(5) pecuniary gain was one of the aggravators. (RT November 8, 2005, pp.88,

 4 150-151.) Mr. Parrish actively dodged service of process and refused, by written letter, to

 5 appear at a hearing on the Rule 24 motion for a new trial as a witness for his own client,

 6 resulting in the trial court’s observation that Mr. Parrish “is a little different.” (RT March

 7 12, 2007, p.3-4.) Unaware of the charges, unfamiliar with the evidence, unacquainted

 8 with his client, unconversant in death penalty litigation and overall uninterested in Mr.

 9 Martinez or his case, Mr. Parrish failed to provide any kind of representation at every

10 stage of the process, to nobody’s surprise.

11         In the case of State v. Eva Mayfield, CR-20021963, Mr. Parrish was held in

12 contempt when he showed up for a first-degree murder trial unaware of the charges

13 against his client. In the former death penalty case of State v. Soto-Fong, CR-39599, Mr.

14 Parrish never met with his client, only ever corresponded with him once, and neglected to

15 file a petition for review or to even notify Mr. Soto-Fong that his PCR had been denied.

16 On October 20-21, 2011, witnessed by FPD-CHU attorney Jennifer Garcia, PCPD

17 attorney David Euchner, Mr. Parrish falsified his Capital Direct Appeal and PCR/Habeas

18 Training cosponsored by the MCPD and the FPD-CHU, in order to qualify for the

19 Arizona Supreme Court’s list of counsel in capital PCR cases. That matter was referred

20 to the State Bar as part of the investigation in State Bar No. 12-1420 after the

21 investigation began in the Hargrave matter.

                                                  5
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 6 of 39




 1          In the death penalty case of State v. Hargrave, CR-2002009759, Mr. Parrish filed a

 2 Rule 32 PCR that was so badly deficient that the trial court struck the petition and

 3 referred Mr. Parrish to the State Bar. While the State Bar investigation was pending in

 4 Hargrave, Mr. Parrish was ordered to show cause in the case of State v. Robert Moody as

 5 to why he should not be held in contempt for billing over $77,000.00 as PCR counsel in

 6 the Moody case despite never even having received the transcripts (120 volumes) from

 7 appellate counsel in the Moody case. His explanation that he had read the transcripts

 8 online on the court’s AGAVE database was quickly rebutted by the fact that AGAVE does

 9 not contain transcripts. His subsequent claim that he had read the hard copies in the

10 clerk’s office was rebutted by the clerk’s office itself, which stated that transcripts are

11 stored offsite and require a written request, and that their records would have shown if

12 Parrish had ever requested them.

13
                                                II
14                                          PREJUDICE

15          Even with trial counsel’s failure to prosecute a provocation defense, with trial

16 counsel’s failure to defend blatant prosecutorial misrepresentation of well-known facts

17 and with trial counsel’s failure to even know what the aggravating factors were going into

18 the aggravation phase, the sentencing in this case was close, with the jury even sending

19 out a note at one point indicating that it was hung. (ROA 341.) But trial counsel went to

20 trial with no plan as to how to defend the felony-murder and premeditated-murder

21 charges, was blindside surprised by the prosecutors “Cisco’s BBQ” mischaracterization

                                                   6
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 7 of 39




 1 and failed to rebut a pecuniary gain aggravator with easily available evidence that the

 2 victim had drugged and raped codefendant Summey-Montano’s eleven-year-old cousin.

 3
                                    III
 4              TRIAL COUNSEL’S NEARLY COMPLETE FAILURE TO
               MEET WITH MR. MARTINEZ FOR 2 1⁄2 YEARS PRIOR TO
 5                                 TRIAL

 6         Pima County Jail visitation logs reveal that, in the 2 ½ years, Mr. Parrish met with

 7 Mr. Martinez for a total of only 1:08.

 8           DATE          TIME OF VISIT                                LENGTH OF VISIT
 9           6/16/03       11:33-11:50                                  0:17
             6/23/03       10:46-10:50                                  0:04
10
             8/5/03        Unknown-8:59
11
             8/11/03       8:42-8:43                                    0:01
12           10/1/03       8:37-8:45                                    0:08

13           2/23/04       8:55-9:00                                    0:05
             7/1/04        8:28-8:41                                    0:13
14
             12/28/04      8:25-8:30                                    0:05
15           7/6/05        7:55-8:05                                    0:10
16           7/15/05       8:33-8:38                                    0:05
             9/13/05       Unknown-8:50
17
             TOTAL TIME SPENT WITH CLIENT IN 2 ½ YEARS                  1:08
18
     In the three-and-a-half months before the November 1, 2005, trial, during the trial,
19
     after the trial and while the sentencing on the non-capital charges was pending, Mr.
20

21

                                                 7
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 8 of 39




 1 Parrish visited Mr. Martinez not at all. Second chair counsel visited Mr. Martinez

 2 one additional time, on March 22, 2005, for an additional fourteen minutes.

 3
                                       IV
 4                TRIAL COUNSEL WAS INEFFECTIVE IN FAILING TO
                 OBJECT TO THE USE OF A PRE-1978 FELONY-MURDER
 5                               INSTRUCTION

 6          The Arizona Supreme Court determined the pre-1978 felony-murder instruction to

 7 be error. State v. Martinez, 218 Ariz. 421, 428 (2008). It was harmless on direct appeal

 8 only because there was also a premeditated murder conviction and Mr. Martinez could

 9 not challenge the IAC underlying his premeditated-murder conviction on direct appeal.

10 Now, however, with the felony-murder basis for the first-degree murder conviction

11 flawed, the first-degree murder conviction is based solely on the (ineffective)

12 premeditated-murder basis.           Also, a 30-year obsolete felony-murder instruction is

13 yet one more colossal error by trial counsel.

14
                                      V
15              TRIAL COUNSEL WAS INEFFECTIVE IN OVERLOOKING
                AN OBVIOUS ADEQUATE PROVOCATION DEFENSE TO
16                         PREMEDITATED-MURDER

17          Despite an obvious adequate provocation defense on nearly every page in the

18 disclosure, trial counsel sat through the guilt phase of this trial with no idea as to how he

19 might defend against a first-degree murder conviction. The victim drugged and raped

20 codefendant Summey-Montano’s eleven-year-old cousin at the party at which he was

21 killed. That was highly provocative contributory conduct.

                                                   8
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 9 of 39




 1                                  VI
                TRIAL COUNSEL WAS INEFFECTIVE IN FAILING TO
 2             OBJECT TO INSTRUCTIONS THAT A HUNG JURY IN THE
                 AGGRAVATION PHASE WOULD RESULT IN A LIFE
 3                               SENTENCE

 4         The statute is very clear:

 5         “At the aggravation phase, if the trier of fact is a jury, the jury is unable to
           reach a verdict on any of the alleged aggravating circumstances and the jury
 6         has not found at least one of the alleged aggravating circumstances has
           been proven, the court shall dismiss the jury and shall impanel a new jury.”
 7         [Emphasis added.]

 8 A.R.S. § 13-703.01(J). Somehow trial counsel let the trial court repeatedly misstate a

 9 hung jury into an automatic life sentence:

10         “If you deliberate with your fellow jurors and you cannot unanimously
           decide, beyond a reasonable doubt, that there is an aggravating factor, then
11         the trial is over and, again, I go ahead and sentence Mr. Martinez, because
           you have already convicted him of first degree murder. But the death
12         penalty is not on the table any more.” [Emphasis added.]

13 (RT November 2, 2005, pp.51-52.)

14         “If you do not unanimously find the State has proved at least one
           aggravating circumstance, your jury service will end, and the court will
15         sentence the defendant either to natural life imprisonment without the
           possibility of parole or life imprisonment without the possibility of parole
16         until at least 25 years have been served.” [Emphasis added.]

17 (RT November 10, 2005, p.23.)

18         “If you do not unanimously find the State has proved at least one
           aggravating circumstance, your jury service will end, and the court will
19         sentence the defendant either to natural life imprisonment without the
           possibility of parole or life imprisonment without the possibility of parole
20         until at least 25 years have been served.” [Emphasis added.]
21

                                                  9
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 10 of 39




 1 (ROA 347, p.3.)

 2
                                      VII
 3               TRIAL COUNSEL WAS UNAWARE THAT F(6) IS A MULTI-
                        PRONGED DISJUNCTIVE AGGRAVATOR
 4
            While the aggravation phase instructions were being settled, trial counsel
 5
     exhibited his complete lack of familiarity with the F(6) disjunctive aggravator and its
 6
     multiple prongs – cruelty and heinousness/depravity. Anyone with a passing familiarity
 7
     with the F(6) aggravator would realize that it is phrased and interpreted in the disjunctive
 8
     and that a finding on any of the multiple prongs, the “Gretzler factors,” is sufficient to
 9
     prove the F(6) aggravator. State v. Gretzler, 135 Ariz. 42, 51 (1983).
10

11                                   VIII
                   TRIAL COUNSEL WAS INEFFECTIVE IN FAILING
12             TO REALIZE THAT ONE OF THE AGGRAVATORS WAS F(5)
                  PECUNIARY GAIN AND IN FAILING TO USE WHAT
13              COULD HAVE BEEN OVERWHELMING EVIDENCE OF A
                 CHILD MOLESTATION MOTIVE TO REBUT THE F(5)
14                        PECUNIARY GAIN AGGRAVATOR

15          After all the evidence was in, while the jury was deliberating the guilt phase and

16 jury instructions were being settled for the aggravation phase, counsel for Mr. Martinez

17 realized that F(5) pecuniary gain was one of two aggravators that the state already proved

18 and intended to argue:

19          MR. PARRISH: You know, let me point out that you, in this instruction on
            the alleged aggravating factors, did what I thought was going on here, that
20          the aggravating factor was especially heinous, cruel or depraved. Where
            was I when the other aggravating factor of pecuniary gain –
21

                                                  10
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 11 of 39




 1
           THE COURT: The pecuniary gain I missed. Actually when I was – this
 2         afternoon my colleague and I were talking and he noticed that it was
           alleged, the pecuniary gain was alleged, and you had. It’s just that we
 3         never really talked about that. Since we – I mean even – I don’t remember
           ever talking about it, but that doesn’t mean it wasn’t allege, it was.
 4
           MR. PARRISH: I thought it was removed.
 5
           MS. GODOY: No, not at all. During the voir dire phase you asked – I
 6         think there was some individual voir dire and you asked what our
           aggravating factors were, and I think one of us said – started to say
 7         especially cruel, heinous and depraved, and we didn’t get a chance to say
           the second one. I think you picked up on that and started to question the
 8         juror about that. I think it might have been Mr. Guillen, maybe.

 9 (RT 11/8/05 pp.150-151.) Earlier that same day, the defense was confused as to the

10 relevance of victim’s roommate’s testimony about items stolen from her apartment:

11         MR. PARRISH: May we approach for a moment, Your Honor?

12         THE COURT: Sure.

13         (At the bench, on the record.)

14         MR. PARRISH: I confess that I am perplexed, if there is no robbery
           allegation and there is no pecuniary gain allegation, I don’t know what the
15         relevancy is.

16         THE COURT: It corroborates what Lopez – what Lopez said, they went to
           the house, they came back with items and so forth.
17
           MS. GODOY: There is a pecuniary gain aggravating circumstance.
18
           THE COURT: Yeah, I just noticed that at lunch time that they did allege
19
           that. We’ll talk about that, but they mentioned it as well.
20
           MR. PARRISH: I thought you said there wasn’t a pecuniary gain.
21

                                                11
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 12 of 39




 1          MS. GODOY: No, we did.

 2 (RT 11/8/05 p.88.)

 3          After that, all of the evidence was in. The State presented no evidence in the

 4 aggravation phase, relying instead on the evidence offered in the guilt phase. If the

 5 defense had realized that pecuniary gain was emerging as a motive for the killing and

 6 would serve as an aggravator to justify a death sentence, it could have worked to establish

 7 the victim’s contributory conduct in molesting Summey-Montano’s eleven-year-old

 8 cousin, rather than robbery, as the true motive for the killing. Unaware that the State was

 9 proving an aggravator, defense counsel ignored the real motive for this murder and let the

10 State prove a pecuniary gain motive unhindered. Instead, during the entire aggravation

11 phase – openings, evidence and closings – defense counsel made no mention of the

12 victim’s contributory conduct in having molested Summey-Montano’s cousin. Counsel’s

13 lack of awareness of the F(5) pecuniary gain aggravator is well below prevailing

14 professional norms.

15
                                     IX
16                      THE PROSECUTOR’S MISLEADING
                MISCHARACTERIZATION OF MR. MARTINEZ’S INITIAL
17                   EXPLANATION FOR HIS PRESENCE IN THE
                 NEIGHBORHOOD AS COMING FROM “CISCO’S BBQ”
18
            All of the disclosure, every single police report, all of the interviews and all of the
19
     free-talks were perfectly clear that Mr. Martinez said that he was returning from “Cisco’s
20
     house,” and they all clarified to the State that there was no “sick joke” and that the group
21

                                                  12
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 13 of 39




 1 really did have a friend in the neighborhood named “Cisco” whose house they said they

 2 were coming from as an explanation for why they were in the neighborhood. No one but

 3 the prosecutor ever said that they were “coming from Cisco’s BBQ.” The prosecutor’s

 4 argument was pure fabrication and not one page of one report or one witness statement

 5 would support it.

 6         Through trial counsel’s inattention and ineffectiveness, the State’s guilt phase

 7 opening statement, after describing black smoke “pouring” into the sky, the fire

 8 “ravaging” the victim’s body, burning it “beyond recognition,” blatantly misquoted Mr.

 9 Martinez as saying, “You know what he tells them? I am coming from a BBQ.” (RT

10 November 3, 2005, p.80.) Very predictably, and with no push back from the defense, the

11 State’s aggravation phase closing argument even more blatantly misquoted Mr. Martinez

12 as concocting “a sickening, sickening excuse to offer up to the police officers – we were

13 at Cisco’s barbecue.” (RT November 10, 2005, p.28.)

14         The sick joke was entirely the State’s. The prosecutor’s misconduct went entirely

15 unchecked by Mr. Martinez’s failed defense counsel. Had anyone else been representing

16 Mr. Martinez, the State never would have tried such an outrageous overreach contrary to

17 every single report, every single interview and every single free-talk.

18

19

20

21

                                                13
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 14 of 39




 1                                      X
                   TRIAL COUNSEL WAS INEFFECTIVE IN FAILING TO
 2                 PRESENT, OR TO EVEN ALLOW, EVIDENCE THAT A
                    NECKLACE IDENTIFIED AS BELONGING TO THE
 3                  VICTIM WAS ACTUALLY MR. MARTINEZ’S LONG
                         BEFORE THE DATE OF THE OFFENSE
 4
            The F(5) pecuniary gain aggravator would have been limited to $2.00, a used
 5
     printer and a bottle of Alizé – laughably insufficient to motivate a murder, especially
 6
     where the expressed motivation by everybody involved was that the victim had drugged
 7
     and raped codefendant Summey-Montano’s eleven-year-old cousin at the party. But trial
 8
     counsel was paying no attention whatsoever to Mr. Martinez or to his case and allowed
 9
     the case detective to lie, testifying that the victim’s roommate had claimed Mr. Martinez’s
10
     necklace as her own.
11
            Mr. Martinez was sitting at the defense table with pictures that were taken of
12
     himself wearing the necklace long before the date of the murder. Mr. Martinez’s family
13
     recognized the necklace as his long before the date of the murder. But trial counsel
14
     would not pay any attention to Mr. Martinez. Robbery was not on the booking sheet or
15
     on the indictment. Nor was robbery used as a predicate felony for the felony-murder
16
     charge. This was never a robber case and incidental robbery has never been sufficient to
17
     support a F(5) pecuniary gain aggravator in Arizona. State v. Rose, 231 Ariz. 500, 516
18
     (2013). At this point the State is trying to execute Mr. Martinez for stealing a necklace
19
     that the State knows already belonged to Mr. Martinez.
20

21

                                                 14
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 15 of 39




 1                                    XI
                  TRIAL COUNSEL WAS INEFFECTIVE IN DODGING A
 2              DEFENSE SUBPOENA TO THE HEARING ON THE RULE 24
                            MOTION FOR NEW TRIAL
 3
            Mr. Parrish erased all doubt about whether he ever cared about Mr. Martinez or
 4
     about Mr. Martinez’s case when he sent the court and all parties a letter refusing to appear
 5
     at a Rule 24 motion for a new trial and announcing that he was dodging a subpoena
 6
     (already properly served) for the proceeding. The bizarre letter reflects a complete
 7
     disregard for his client, for the courts, for his professional obligations and for his ethical
 8
     duties. It is a shameless affirmation that Richard Parrish never did care about Mr.
 9
     Martinez or about Mr. Martinez’s case.
10

11                                    XII
                   THE STATE COURT REFUSES CUMULATIVE ERROR
12                            REVIEW OF IAC CLAIMS

13          Cumulative error review for IAC claims is well-established. Wiggins v. Smith, 539

14 U.S. 510, 538 (2003); Williams v. Taylor, 529 U.S. 362, 399 (2000); Kyles v. Whitley, 514

15 U.S. 419, 436 (1995); Pizzuto v. Arave, 385 F.3d 1247 (9th Cir. 2004) (“individual

16 deficiencies in representation which may not by themselves meet the Strickland standard

17 may, when considered cumulatively, constitute sufficient prejudice to justify issuing the

18 writ”). For reasons known only to the State, the State convinced the state court to flatly

19 announce that it would not consider the errors cumulatively. The result is that Arizona

20 will execute a person even if the collective errors of trial counsel have undermined the

21 court’s confidence in the outcome of the trial – executions without confidence.

                                                   15
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 16 of 39




 1
                                     XIII
 2               THE STATE COURT APPLIED A SERIES OF WRONG IAC
                                  STANDARDS
 3
            The standard for determining IAC claims is simple. “A reasonable probability is a
 4
     probability sufficient to undermine confidence in the outcome.” Strickland v.
 5
     Washington, 466 U.S. 668, 694 (1984). It is less than a preponderance standard.
 6
     Strickland v. Washington, 466 U.S. 668, 694 (1984) (“The result of a proceeding can be
 7
     rendered unreliable, and hence the proceeding itself unfair, even if the errors of counsel
 8
     cannot be shown by a preponderance of the evidence to have determined the outcome.”).
 9
            At p.2 of its March 3, 2020, ruling, the trial court exchanges the Strickland
10
     standard for “demonstrable reality and not merely a matter of speculation,” as if we could
11
     peer into an alternate reality where these deficiencies did not occur and actually observe
12
     the outcome – an impossible standard. At pp.2-3 the trial court begins dismissing claims
13
     of prejudice as “Martinez can only speculate that the outcome would have been different”
14
     and “prejudice for Rule 32 relief is too speculative for this Court.” At p.3 the trial court
15
     shifts to a preponderance standard (also too high), stating “this Court does not believe
16
     that the jury would likely have come to a different result.” By p.5, the trial court has
17
     raised the standard it is applying all the way back up to “would have resulted in a
18
     different outcome” – akin to a reasonable doubt, or at least a clear and convincing
19
     standard.
20

21

                                                  16
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 17 of 39




 1          The correct standard is a simple loss of confidence in this trial. “The defendant

 2 must show that there is a reasonable probability that, but for counsel’s unprofessional

 3 errors, the result of the proceeding would have been different. A reasonable probability is

 4 a probability sufficient to undermine confidence in the outcome.” Strickland v.

 5 Washington, 466 U.S. 668, 694 (1984). The escalating standards of “would likely,”

 6 “would have” and “demonstrable reality” were all rejected within Strickland itself.

 7
                  DIRECT APPEAL ISSUES - PROSECUTORIAL
 8                         MISCONDUCT
 9                                     XIV
                 THE STATE MISQUOTED AND MISREPRESENTED MR.
10                 MARTINEZ’S STATED ALIBI AT THE TIME OF HIS
                ARREST INTO A SICK JOKE THAT THEY WERE LEAVING
11
                                  “CISCO’S BBQ”
12
            It was not only trial counsel’s fault for standing mute while the State misquoted
13
     and misrepresented Mr. Martinez’s stated alibi at the time of his arrest (“Mr. Martinez
14
     said that they were going to a friend’s house for a barbecue and the friend was not home,
15
     so they left”) into a sick joke that they were leaving “Cisco’s BBQ,” it was also the
16
     State’s fault for its own misconduct in misstating what it knew to be its own fabrication
17
     into a heinousness aggravator. That heinous misstatement is both a prosecutorial
18
     misconduct claim and an ineffectiveness claim. Just because defense counsel checked
19
     out before the trial ever started does not mean that the State can or should misrepresent
20
     facts that it knows to be untrue.
21

                                                 17
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 18 of 39




 1                                     XV
                THE STATE, DESPITE HAVING BEEN TOLD BY ITS OWN
 2                 WITNESS IN A PRETRIAL FREETALK THAT MR.
                     MARTINEZ’S MISSED FIRST SHOT WAS NOT
 3                  INTENTIONAL, ARGUED THAT MR. MARTINEZ
                INTENTIONALLY MISSED THE VICTIM WITH HIS FIRST
 4              SHOT IN ORDER TO INFLICT ADDITIONAL EMOTIONAL
                                    DISTRESS
 5
            The State knew from its own witness that Mr. Martinez did not miss the victim
 6
     intentionally in order to inflict additional emotional distress.
 7
            Q      ‘Kay. Did it look like that was an intentional, could you tell whether
 8          or not CODY missed him on p…uh, intentionally or if he was…
            A      No.
 9
            Q      …trying…
10          A      He…

11          Q      ...to scare him or…
            A      … was trying to shoot him.
12
            Q     Trying to shoot him? How far was CODY from, uh, from the victim
13          when he shot?
            A     Two feet.
14
     (Free Talk of Michael Lopez conducted July 11, 2003.) But the State happily overlooked
15
     its own witness’s free talk and argued that the missed shot was intentional and was
16
     additional evidence of cruelty.
17
             “In an act that can only be described as debased, perverse, shockingly evil,
18          what does this man do? What does he do? He intentionally fires that gun
            and misses. He misses, folks. One of the very last things Francisco Aguilar
19          hears is him chuckling; is him chuckling. And saying, ‘Oops. Missed.’
            Missed.
20

21

                                                   18
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 19 of 39




 1          “The evidence, folks, that this was a murder that was especially cruel, is
            overwhelming. The cruelty of this murder permeates every aspect of this
 2          case. It defines this case.”

 3 (RT November 10, 2005, p.37.) The state’s misconduct in again arguing facts it knew to

 4 be untrue again denied Mr. Martinez due process. Effective counsel would have been

 5 prepared to rebut this misstatement as well.

 6
                                      XVI
 7             THE STATE, KNOWING THAT BOTH MR. MARTINEZ AND
                  MR. SUMMEY- MONTANO HAD TOLD WITNESSES,
 8              WHILE THE VICTIM WAS STILL ALIVE, THAT HE WAS
                  BEING KILLED BECAUSE HE HAD MOLESTED MR.
 9               SUMMEY-MONTANO’S ELEVEN-YEAR-OLD COUSIN,
                ARGUED THAT THE ALLEGED MOLESTATION WAS A
10             RECENT FABRICATION RELAYED BY MR. MARTINEZ TO
                                  DR. PERRIN
11
           The State, knowing that both Mr. Martinez and Mr. Summey-Montano had told
12
     witnesses Fernando Bedoy, Paul Kelso, and Michael Lopez, while the victim was still
13
     alive, that the victim was being killed because he had molested Mr. Summey-Montano’s
14
     eleven-year-old cousin, not only presented the case as a murder intended solely to cover
15
     up a robbery, but also argued that the molestation was a recent fabrication relayed by Mr.
16
     Martinez to Dr. Perrin. (RT November 17, 2005, 52-53.)
17
           Teresa Godoy was present when Fernando Bedoy told the State at a free talk that
18
     Cody told him at the AM/PM that they were doing it because the victim had molested a
19
     cousin of Mr. Summey-Montano. (Free Talk of Fernando Bedoy conducted June 20,
20
     2003.) Co-prosecutor Kellie Johnson was there when Bedoy said the same thing at a
21

                                                  19
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 20 of 39




 1 defense interview. (Defense Interview of Fernando Bedoy conducted January 20, 2005.)

 2 Teresa Godoy and Kellie Johnson were both there when Bedoy said the same thing again

 3 in response to the Court’s question at the aggravation/mitigation hearing for Mr.

 4 Summey-Montano. (RT January 31, 2005, Testimony of Fernando Bedoy at Aggravation/

 5 Mitigation Hearing of Johnathan Summey-Montano, pp.124-125.) The State knew that

 6 Paul Kelso had said in his statement that Mr. Summey-Montano had told him the same

 7 thing. (Interview of Paul Kelso conducted June 23, 2003.)       The State knew that Mr.

 8 Martinez’s and Mr. Summey-Montano’s stated motive, even while the victim was still

 9 alive, was to avenge the child rape of Mr. Summey-Montano’s 11-year-old cousin. To

10 say that this is a 6-week-old fabrication or that it does not match the evidence,

11 particularly the evidence of Fernando Bedoy, is flatly untrue. And, not only is the

12 allegation of recent fabrication unfounded, it is also a comment on Mr. Martinez’s right to

13 remain silent. Even if it were true, the prosecutor would have been commenting on the

14 fact that Mr. Martinez had not told them of his motive for killing the victim sooner.

15
                    DIRECT APPEAL ISSUES - GUILT PHASE
16
                                     XVII
17               INSUFFICIENCY OF EVIDENCE TO SUPPORT FELONY
                MURDER CONVICTION WHERE THE MURDER DID NOT
18                         FURTHER THE KIDNAPPING

19         The victim was kidnapped in order to be killed; not the other way around. He was

20 not killed in order to be kidnapped. The kidnapping furthered the murder. But the killing

21

                                                 20
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 21 of 39




 1 (or the “actions” that resulted in his death.) did not further the kidnapping. It ended the

 2 kidnapping.

 3         A.R.S. § 13-1105(A)(2) requires that the death be caused, not only in the course of

 4 the underlying offense, but also in furtherance of the underlying offense. A death is

 5 deemed to be “in furtherance of” an underlying felony if it results from an action taken to

 6 facilitate the accomplishment of the underlying felony. State v. Arias, 131 Ariz. 441, 443

 7 (1982). The victim’s death in this case did not result from an action which furthered the

 8 felony. The felony, kidnapping, was perpetrated to further the killing. See, Ario v.

 9 Superior Court, 124 Cal. App. 3d 285 (1981) (special circumstance of kidnapping not

10 proven as the murders did not occur “while engaged in kidnapping” where the

11 kidnapping was part of an expressed plan to drive the victims to the execution site to

12 murder them). Mr. Martinez’s conviction of felony murder, in the absence of evidence to

13 support the “in furtherance of” element, violates the due process clause.

14
                                        XVIII
15                      PRE-1978 FELONY-MURDER INSTRUCTION

16         The Arizona Supreme Court determined the pre-1978 felony-murder instruction in

17 this case to be error. State v. Martinez, 218 Ariz. 421, 428 (2008). It bears repeating,

18 however, because the State repeatedly tries to rely on the (erroneous) felony-murder

19 conviction in an attempt to render the (ineffective) premeditated-murder conviction

20 harmless. It does not, however, work that way. The State needs at least one unflawed

21 basis for its first-degree murder conviction.

                                                   21
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 22 of 39




 1          The trial court’s guilt phase jury instructions included the flawed pre-1978

 2 instruction that:

 3          “With respect to the felony murder rule, insofar as it provides the basis for a
            charge of first degree murder, it is the law that there is no requirement that
 4          the killing occur while committing or engaged in the felony, or that the
            killing be a part of the felony. The homicide need not have been committed
 5          to perpetrate the felony. It is enough if the felony and the killing were part
            of the same series of events.”
 6
     (RT November 9, 2005, p.25.) That instruction is contrary to A.R.S. § 13-1105(A)(2),
 7
     effective on October 1, 1978, which specifically requires the state to prove both that the
 8
     death was “in the course of” the underlying felony, and also that it was “in furtherance
 9
     of” that felony.
10

11
              “no requirement that the
12            killing occur while                  <≠>        in the course of the offense
              committing or engaged in
13            the felony”

14
              “It is enough if the felony
15            and the killing were part of         <≠>        in furtherance of the offense
              the same series of events”
16
            Under Arizona case law, a death is deemed to be “in furtherance of” an underlying
17
     felony only if it results from an action taken to facilitate the accomplishment of the
18
     felony. State v. Arias, 131 Ariz. 441, 443 (1982) (“appellant admitted that he and
19
     Corrales bound and gagged Mrs. McDiarmid in order to finish ransacking her house for
20
     valuables. Appellant's actions, which resulted in the death of Mrs. McDiarmid, were
21

                                                  22
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 23 of 39




 1 clearly ‘in furtherance of’ the burglary and kidnapping.”); State v. Hallman, 137 Ariz. 31

 2 (1983) (“the jurors could have concluded that defendant decided to rape Meyers, that he

 3 knew he would be in serious trouble with Geyer if he did this, so he killed Geyer and then

 4 tried to rape Meyers”).

 5
                                     XIX
 6              THE TRIAL COURT’S REFUSAL TO ORDER SENTENCED
                  CODEFENDANT SUMMEY-MONTANO TO TESTIFY
 7               REGARDING THE VICTIM’S MOLESTATION OF MR.
                    SUMMEY- MONTANO’S 11-YEAR-OLD COUSIN
 8
            On November 3, 2005, counsel for Mr. Martinez filed a motion to compel the
 9
     testimony of codefendant Summey-Montano. (CR 298.) That motion was denied in
10
     court on November 3, 2005, Day 3 of Trial, and again on November 9, 2005, Day 6 of
11
     Trial. (CR 306, 323; RT November 3, 2005, pp.3-9; RT November 8, 2005, pp.8,
12
     137-140, 154; RT November 9, 2005, pp.11-17.) The jury was instructed not to speculate
13
     upon or even consider Mr. Summey-Montano’s absence from court. (CR 344.) Mr.
14
     Summey-Montano was, however, the one codefendant with a complete understanding of
15
     the victim’s contributory conduct that led to his own death. It was Mr. Summey-
16
     Montano’s 11-year old cousin that the victim drugged and raped. It was Mr. Summey-
17
     Montano that suggested the attack, that produced the shotgun, that taped the victim up,
18
     that stole his jewelry and that directed the others to the apartment at which the victim was
19
     staying. (RT 1/31/05 pp.32, 38, 40, 42-44, 46, 49.) When the car they were using broke
20
     down, it was Mr. Summey-Montano that called for a ride using the victim’s cell phone.
21

                                                 23
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 24 of 39




 1 (RT 1/31/05 p.56.) If anyone knew why the victim was killed, it was Mr. Summey-

 2 Montano.

 3         The State was not only able to call codefendants Michael Lopez and Fernando

 4 Bedoy as witnesses, it was able to reward their testimony with plea bargains to twelve

 5 year caps. (CR 98, 104; RT November 3, 2005, pp.131-200; RT November 4, 2005,

 6 pp.7-47; November 8, 2005, pp.14-60.) Lopez and Bedoy knew what they observed, but

 7 they did not know what was motivating Mr. Summey-Montano and Mr. Martinez. The

 8 State cast the killing as a robbery. And by calling eyewitnesses for the State with no real

 9 knowledge of what was motivating Mr. Summey-Montano and Mr. Martinez while at the

10 same time failing to grant Mr. Summey-Montano use immunity so he could testify for the

11 defense, the State was able to twist the fact-finding, hiding the victim’s contributory

12 conduct and presenting, instead, an inaccurate pecuniary gain aggravator.

13         The prosecution’s failure to grant use immunity to a defense witness denies the

14 defendant a fair trial, when the witness’ testimony would have been relevant and “the

15 prosecution granted immunity to a government witness in order to obtain that witness’

16 testimony, but denied immunity to a defense witness whose testimony would have

17 directly contradicted that of the government witness”. Williams v. Woodford, 306 F.3d

18 665 (9th Cir. 2001) The fact-finding process is intentionally distorted where the

19 prosecutor . . . grants immunity to a witness in order to obtain his testimony, while

20 denying immunity to a defense witness whose testimony would directly contradict that of

21 the government witness. United States v. Duran, 189 F.3d 1071, 1087 (9th Cir. 1999).

                                                 24
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 25 of 39




 1
                                     XX
 2              THE TRIAL COURT INSTRUCTED THE JURY THAT MR.
                MARTINEZ WOULD HAVE A CHANCE TO APPEAL ANY
 3                  CONVICTION TO THE APPELLATE COURTS

 4         THE COURT: Does anybody want any further explanation about a
           person’s rights?
 5
           Yes. Mr. Boyle
 6
           PROSPECTIVE JUROR: Yes. The Court, when they prosecute him, after,
 7         can he still come back and present – I mean, if the Court finds him guilty, is
           there anyway that he can still –
 8
           THE COURT: Well, let me give you a little general education.
 9
           In this case, the Court is not going to make any decision about guilt or
10         innocence. The jury is going to do that. Assume, hypothetically, that Mr.
           Martinez is acquitted. Then he is done. It is all over.
11
           If he is convicted of any offense, then there will be a sentencing. If that
12         happens, anybody who is convicted of a crime has various Post-Conviction
           Relief rights. In other words, they can appeal the conviction. A higher
13         court can review it and see if I did anything wrong, or if I made any
           improper rulings, if Mr. Martinez’s constitutional rights were violated, that
14         kind of thing.
15         So, there is an appellate process, if that answers your question.
16
           PROSPECTIVE JUROR: Okay. All right.
17
     (RT November 1, 2005, p.31.) In Caldwell v. Mississippi, 472 U.S. 320 (1985), the
18
     United States Supreme Court overturned a capital sentence as inadequately reliable
19
     because of a statement made by the prosecutor, in closing argument at the penalty phase
20

21

                                                 25
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 26 of 39




 1 of the trial that, “Your decision is not the final decision”; “the decision you render is

 2 automatically reviewable by the [State] Supreme Court.”

 3
                                      XXI
 4               DENIAL OF MOTIONS TO STRIKE JURORS FOR CAUSE

 5         Although Mr. Aguilar’s body was burned, at Mr. Summey-Montano’s suggestion,

 6 to destroy fingerprint evidence, Prospective Juror Guillen got hung up on his idea that

 7 burning a body was evidence of a hate crime, bringing his own private non-statutory

 8 aggravator to the panel. (RT November 2, 2005, pp.78-100; RT November 3, 2005,

 9 pp.22-36.) Trial counsel’s motion to strike was twice denied, and the defense ultimately

10 had to use one of its peremptory strikes to remove Mr. Guillen from the panel. (ROA

11 350.) Trial counsel used all 10 peremptory strikes in jury selection. (ROA 350.)

12
                   DIRECT APPEAL ISSUES - AGGRAVATION
13                            PHASE
14
                                     XXII
               THE DEFENSE WAS SURPRISED TO LEARN, AT THE END
15
               OF THE GUILT PHASE, THAT F(5) PECUNIARY GAIN WAS
                 ONE OF THE AGGRAVATORS THAT THE STATE HAD
16
                                JUST PROVED
17
           On July 28, 2003, the State filed its death notice in this case alleging both F(5) and
18
     F(6) as aggravators. (ROA 65.) On August 28, 2003, it disclosed its list of witnesses and
19
     exhibits it intended to use to prove both F(5) and F(6). (ROA 74.) On September 16,
20
     2003, counsel for codefendant Summey-Montano filed a motion to strike the death
21

                                                 26
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 27 of 39




 1 notice, attacking the applicability of both F(5) and F(6). (ROA 84.) Over two years later,

 2 after all the evidence was in, while the jury was deliberating the guilt phase and jury

 3 instructions were being settled for the aggravation phase, counsel for Mr. Martinez

 4 realized that F(5) pecuniary gain was one of two aggravators that the state already proved

 5 and intended to argue. (RT November 8, 2005, pp.150-151.) In fact, earlier that same

 6 day, the defense was confused as to the relevance of Fritzie Gonzalez’s testimony about

 7 items stolen from her apartment. (RT November 8, 2005, p.88.)

 8           Mr. Martinez was entitled to a trial in which his counsel knew the charges against

 9 him. In re Oliver, 333 U.S. 257, 273 (1948) (“A person's right to reasonable notice of a

10 charge against him, and an opportunity to be heard in his defense – a right to his day in

11 court – are basic in our system of jurisprudence”); Smith v. O'Grady, 312 U.S. 329, 334

12 (1941) (“real notice of the true nature of the charge against him, the first and most

13 universally recognized requirement of due process”). The trial court’s error in proceeding

14 with a capital trial when defense counsel expressed surprise upon learning the

15 aggravators denied Mr. Martinez his right to be informed of the charges and due process

16 of law.

17
                                      XXIII
18                  OFF THE RECORD ANSWERS TO JURY QUESTIONS

19           The record on appeal contains several jury questions and the respective answers

20 from the trial court which are not reflected in the court reporter’s transcript.

21

                                                  27
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 28 of 39




 1         “Is murder as an attempt to cover up a robbery considered a murder for
           pecuniary gain?”
 2                              -Juror Foreperson

 3         “You must rely on the Court’s instructions and make your determination.
           No further explanation is appropriate at this time.”
 4                             -Judge Fell

 5         (ROA 338, dated November 10, 2005, 2:20 p.m., filed November 18,
           2005.)
 6         “B. If some jurors agree that there are mitigating circumstances must all
           jurors be in agreement that a mitigating circumstance exists. A. Must we
 7         be unamous (sic) to find for life.”
                                -Juror Foreperson
 8
           “A. See #1 re:unanimous
 9         “B. You must rely on the instructions given. No further instructions will be
           provided.”
10                             -Judge Fell

11         (ROA 339, undated, filed November 18, 2005.)
           “The instructions have confused some. Does the verdict have to be
12         unanimous for death or life? Some think only death sentence has to be
           unamous (sic).”
13                             -Juror Foreperson

14         “Your verdict must be unanimous no matter what your decision is.”
                               -Judge Fell
15
     (ROA 340, dated November 17, 2005 2:40 p.m., filed November 18, 2005.)
16
           The reporter’s transcript for the end of each phase of the trial contains no mention
17
     of any of these questions or their proposed answers before they were answered. (RT
18
     November 9, 2005, pp.66-68, Day 6 Guilt Phase, jury excused to deliberate then returns
19
     verdicts; RT November 10, 2005, pp.68-69, Day 7 Aggravation Phase, jury excused to
20
     deliberate then returns verdicts; RT November 17, 2005, pp.75, Day 10 Penalty Phase,
21

                                                28
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 29 of 39




 1 jury excused to deliberate; RT November 18, 2005, pp.2-8, Day 11 Penalty Phase, jury

 2 returns verdict.) Although the bailiff believes she called somebody, lead counsel was at

 3 the hospital with his mother. (Supplemental ROA 22; RT March 12, 2007, pp.4, 6-7.)

 4 Second chair has no recollection of any call. (RT March 12, 2007, pp.4-8.) Mr. Martinez

 5 was never contacted in his holding cell in the courthouse and had no opportunity to be

 6 present. (RT March 12, 2007, pp.21-26.) The mitigation specialist, in the hallway with

 7 the defendant’s family, was not informed of any discussions regarding any call or

 8 questions. (RT March 12, 2007, pp.26-28.)

 9          The United States Supreme Court has observed that an ex parte meeting between a

10 trial judge and a juror creates a situation “pregnant with possibilities for error.” United

11 States Gypsum Co., 438 U.S. 422, 460 (1978). In a federal prosecution of a criminal

12 defendant, “any private communication, contact, or tampering directly or indirectly, with

13 a juror during a trial about the matter pending before the jury is . . . deemed

14 presumptively prejudicial.” Remmer v. United States, 347 U.S. 227, 229 (1954).

15
                                      XXIV
16                 THE TRIAL COURT INSTRUCTED THE JURY THAT A
                     HUNG JURY WOULD BE EQUIVALENT TO AN
17                  ACQUITTAL ON THE AGGRAVATORS, THEREBY
                              COERCING THE VERDICT
18
            A.R.S. § 13-703.01 requires a retrial if the jury hangs on the aggravators. The trial
19
     court, however, repeatedly instructed the jury that, if it hung on the aggravators, that
20
     would operate as an acquittal, taking death off the table and resulting in a life sentence.
21

                                                  29
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 30 of 39




 1 (RT November 2, 2005, p.52; RT November 10, 2005, p.23; ROA 347.) Such an

 2 instruction that a holdout juror would effectively veto the will of the rest of the jurors for

 3 all time could only pressure such a holdout juror to agree with the other jurors lest he

 4 unfairly single-handedly thwart their judgment, depriving Mr. Martinez of his due

 5 process right to an uncoerced jury verdict

 6
                                          XXV
 7                          F(5) PECUNIARY GAIN AGGRAVATOR

 8          Of the boys partying at Josh Carpena’s mom’s house that morning, Mr. Aguilar

 9 had the least to steal. He had no car. He was staying at a friend’s apartment. He had no

10 job. He had $2.00 (no money). Mr. Martinez had to give him money to go to the store.

11 Mr. Aguilar’s biggest liability was that he had molested Mr. Summey-Montano’s eleven-

12 year-old cousin. Anything else was incidental and inadequate to support a finding of F(5)

13 pecuniary gain. State v. Prince, 160 Ariz. 268 (1989) (Elimination of a drug debt owed to

14 the victim was a collateral benefit and not the motive for the killing.); State v. Wallace,

15 151 Ariz. 362 (1986) (The taking of property was incidental to the murders, which

16 stemmed from relationship difficulties with one of the victims.); State v. Gillies, 135 Ariz.

17 500 (1983) (The purpose of the murder was to eliminate the witness to the victim’s rape,

18 the robbery was an afterthought.); State v. Madsen, 125 Ariz. 346 (1980) (Life insurance

19 by itself is not enough to prove pecuniary gain – the defendant would have killed the

20 victim even without the life insurance benefits.)

21

                                                  30
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 31 of 39




 1         Mr. Aguilar would have been killed for molesting Mr. Summey-Montano’s cousin

 2 even without the $2.00 in his sock and the bottle of Alizé at his apartment. To establish

 3 the F(5) aggravator, the State must prove that the murder would not have occurred “but

 4 for” the defendant’s pecuniary motive. State v. Garza, 207 Ariz. 56, 68 (June 29, 2007)

 5 (“To establish the (F)(5) aggravator, the State must prove that the murder would not have

 6 occurred but for the defendant’s pecuniary motive. Ring, 204 Ariz at 560 P75, 65 P.3d at

 7 941.”). Mr. Martinez’s conviction on this aggravator, in the absence of evidence

 8 supporting it, violates due process.

 9
                                     XXVI
10             INAPPLICABILITY OF F6 CRUELTY AGGRAVATOR – MR.
                 MARTINEZ IS NOT VICARIOUSLY LIABLE FOR MR.
11                      SUMMEY-MONTANO’S CRUELTY

12         Everything that was cruel was done by codefendant Summey-Montano. Which is

13 understandable, since it was Mr. Summey-Montano’s cousin that the victim drugged and

14 raped. Despite having accounted for most of the aggravation, Mr. Summey-Montano got

15 the minimum sentence under his plea agreement – 25 to life – while Mr. Martinez got the

16 maximum sentence. Michael Lopez testified that, while Mr. Martinez gave the victim

17 money to go to the store, it was Summey-Montano who suggested robbing the victim.

18 (RT November 3, 2005, pp. 138-39, 143-44.) Summey-Montano was the one who got

19 Joshua’s shotgun, asked for the tape, and loaded the victim into Joshua’s car. (RT

20 November 3, 2005, pp.152, 155, 157.) Summey-Montano called Paul Kelso for a ride

21 when Joshua’s car broke down. (RT November 3, 2005, pp.170.) It was Summey-

                                                31
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 32 of 39




 1 Montano who stabbed the victim in the hand while he was in the back of Fernando

 2 Bedoy’s Explorer. (RT November 3, 2005, pp.180.) It was Summey-Montano who was

 3 tormenting the victim with his own CD, asking his favorite song and hitting him with the

 4 case. (RT November 3, 2005, pp.181.) Summey-Montano was the one who suggested

 5 taking Mr. Aguilar to the area of the desert known as “the shooting range. (RT November

 6 5, 2005, p.31.) It was Summey-Montano who stabbed the victim in the stomach. (RT

 7 November 3, 2005, pp.187.) Summey-Montano was the one whose worries about

 8 fingerprints led to the burning of the victim’s body. (RT November 5, 2005, pp.49, 59.)

 9          Summey-Montano’s cruelty is not attributable to Mr. Martinez. State v. Carlson,

10 202 Ariz. 570, 583 (2002) (“There is no vicarious liability for cruelty in capital cases

11 absent a plan intended or reasonably certain to cause suffering. The plan must be such

12 that suffering before death must be inherently and reasonably certain to occur, not just an

13 untoward event.”). Mr. Martinez’s conviction on this aggravator, in the absence of

14 evidence supporting it, violates due process.

15
                                    XXVII
16               INAPPLICABILITY OF F6 HEINOUS AND DEPRAVED
                   AGGRAVATOR – THERE WAS NO EVIDENCE OF
17              RELISHING, GRATUITOUS VIOLENCE OR MUTILATION

18          Nothing in the facts of this case suggests that Mr. Martinez relished the murder.

19 He was acting the clown at the Pima County Jail after his arrest, wondering if he would

20 be on the news. (RT November 8, 2005, pp.72-81.) But his interest in the news was well

21 short of the letter held insufficient to support a finding of relishing in State v. Greene, 192

                                                  32
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 33 of 39




 1 Ariz. 431 (1998) (“Mother fuckin' snitch's rank right up there with child molesters &

 2 homosexuals. And if you have seen the news lately then you probably got a pretty good

 3 idea as to how I feel about faggots! Very sincerely yours, Beau Greene, convicted

 4 murderer, death row alley.”)

 5          Nor is there any evidence of mutilation as a theory of heinousness and depravity as

 6 the evidence was that the body was burned to eliminate fingerprints rather than for the

 7 purpose of mutilation. (RT November 10, 2005, p.63; RT November 5, 2005, pp.49, 59.)

 8 State v. Medina, 193 Ariz. 504, 514 (1999) (“Mutilation requires some indication that the

 9 defendant had a “separate purpose to mutilate the corpse.”).

10
                  DIRECT APPEAL ISSUES - PENALTY PHASE
11
                                   XXVIII
12                 AGGRAVATED KIDNAPPING SENTENCE VIOLATED
                           BLAKELY V. WASHINGTON
13
            Mr. Martinez's aggravated sentence of 20 consecutive years on the kidnapping
14
     charge was imposed in violation of Blakely v. Washington, 542 U.S. 296 (2004), as it
15
     was based, in part, on aggravators not found by the jury. (ROA 382.) It was also based,
16
     in part, on other aggravators that were found by the jury in relation to the killing, not the
17
     kidnapping. The jury found that the killing was motivated by pecuniary gain and that the
18
     killing was cruel, heinous or depraved. There was no such finding that the kidnapping
19
     was motivated by pecuniary gain or that the kidnapping was cruel, heinous or depraved.
20

21

                                                  33
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 34 of 39




 1               DIRECT APPEAL ISSUES - ISSUES RAISED TO
                    AVOID CLAIMS PRECLUSION
 2
                                      XXIX
 3                THE REASONABLE DOUBT INSTRUCTION OF STATE V.
                   PORTILLO DILUTES AND SHIFTS THE BURDEN OF
 4                                   PROOF
 5
             The reasonable doubt instruction of State v. Portillo, 182 Ariz. 592 (1995), dilutes
 6
     and shifts the burden of proof in violation. Rejected in State v. Ellison, 140 P.3d 899
 7
     (2006).
 8
                                         XXX
 9
                         THE F5 PECUNIARY GAIN AGGRAVATOR IS
                           UNCONSTITUTIONALLY OVERBROAD
10
             The F(5) pecuniary gain aggravator is unconstitutionally overbroad and fails to
11
     narrow in violation of Arave v. Creech, 507 U.S. 463 (1993) and U.S. CONST. amend.
12
     VIII.
13

14
                                      XXXI
                THE F6 CRUEL, HEINOUS AND DEPRAVED AGGRAVATOR
15
                 IS UNCONSTITUTIONALLY VAGUE AND OVERBROAD
16
             The F(6) cruel, heinous and depraved aggravator is unconstitutionally vague and
17
     overbroad because the jury does not have enough experience or guidance to determine
18
     when the aggravator is met.
19

20

21

                                                  34
         Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 35 of 39




 1                                 XXXII
                CONSECUTIVE SENTENCES FOR THE FELONY MURDER
 2                CONVICTION AND THE UNDERLYING FELONY OF
                    KIDNAPPING VIOLATE DOUBLE JEOPARDY
 3
             The Blockburger v. United States, 284 U.S. 299, 304 (1932), test for double
 4
     jeopardy is simple – sentences for lesser-included sentences cannot be stacked.1
 5
     Iannelli v. United States, 420 U.S. 770, 785 n.17 (1975) (“In determining whether
 6
     separate punishment might be imposed, Blockburger requires that courts examine
 7
     the offenses to ascertain whether each provision requires proof of a fact which the
 8
     other does not.”). Predicate felonies underlying a felony-murder conviction are
 9
     lesser-included offenses.2 The sentencing court stacked the sentences for the
10
     underlying predicate felonies on top of the sentence for the felony-murder. The
11
     Arizona Court of Appeals addressed this issue on direct appeal following
12
     resentencing. State v. Martinez, 218 Ariz. 421, 439 (2008).
13
             Consecutive sentences for felony-murder and the underlying felony are
14
     contrary to clearly established United States Supreme Court caselaw. Jones v.
15

16   Blockburger v. United States, 284 U.S. 299, 304 (1932) (“the test to be applied to
     1

   determine whether there are two offenses or only one, is whether each provision
17 requires proof of a fact which the other does not.”).

18
     State v. Lopez, 158 Ariz. 258, 264 (1988) (“Because the evidence did not support
     2
19 the armed robbery charge, the trial court should have granted defendant’s motion
   for acquittal as to it. Because the offense of theft, which was supported by the
20 evidence, is not a predicate felony for felony murder under A.R.S. § 13-1105(A)
   (2), the trial court also should have granted a judgment of acquittal with respect to
21 the felony murder theory.”).

                                              35
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 36 of 39




 1 Thomas, 491 U.S. 376, 381 (1989) (“respondent’s initial conviction and sentence

 2 for both felony murder and the underlying felony violated the third aspect of the

 3 Double Jeopardy Clause, the protection against ‘multiple punishments for the same

 4 offense’ imposed in a single proceeding.”); Whalen v. United States, 445 U.S. 684

 5 (1980) (holding that the crime of rape is a lesser included offense of the crime of

 6 felony murder in the perpetration of rape, and that since the latter crime included

 7 all of the elements of the former, consecutive sentences were therefore improper);

 8 Harris v. Oklahoma, 433 U.S. 682 (1977) (“Where petitioner had been convicted

 9 of felony-murder based on his companion’s killing of a victim during the course of

10 an armed robbery, the Double Jeopardy Clause of the Fifth Amendment barred a

11 separate prosecution of petitioner for the lesser crime of robbery with firearms,

12 since conviction of the greater crime of murder could not be had without

13 conviction of the lesser crime.”).

14         Consecutive sentences for lesser-included offenses involves an unreasonable

15 application of Blockburger under any standard of unreasonableness. Consecutive

16 sentences for lesser-included offenses is exactly what Blockburger prohibits.

17 Arizona has split from every other jurisdiction to consider the issue. State v.

18 Contreras, 120 N.M. 486 (1995) (“The majority of our sister states that have

19 addressed this issue have held that one cannot be convicted of both felony murder

20 and the predicate felony. See, e.g., Connolly v. State, 539 So. 2d 436, 441 (Ala.

21 Crim. App. 1988) (felony murder and robbery); Richie v. State, 298 Ark. 358, 767

                                             36
      Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 37 of 39




 1 S.W.2d 522, 524 (Ark. 1989) (same); Harling v. United States, 460 A.2d 571,

 2 572-73 (D.C. 1983) (same); Tarpkin v. State, 236 Ga. 67, 222 S.E.2d 364, 368 (Ga.

 3 1976) (same); Sivak v. State, 112 Idaho 197, 731 P.2d 192, 206 (Idaho 1986)

 4 (same); Williams v. State, 426 N.E.2d 662, 670 (Ind. 1981) (same); State ex rel.

 5 Wikberg v. Henderson, 292 So. 2d 505, 509 (La. 1974) (felony murder and

 6 attempted robbery); Newton v. State, 280 Md. 260, 373 A.2d 262, 266 (Md. 1977)

 7 (same); Shabazz v. Commonwealth, 387 Mass. 291, 439 N.E.2d 760, 762 (Mass.

 8 1982) (felony murder and robbery); People v. Wilder, 411 Mich. 328, 308 N.W.2d

 9 112, 116 (Mich. 1981) (same); State v. Hodges, 384 N.W.2d 175, 183 (Minn. Ct.

10 App.) (same); Meeks v. State, 604 So. 2d 748, 753 (Miss. 1992) (felony murder and

11 kidnapping); State v. Hubbard, 123 N.J. Super. 345, 303 A.2d 87, 90 (N.J. Super.

12 Ct. App. Div.) (felony murder and robbery); People v. Castillo, 178 A.D.2d 113,

13 576 N.Y.S.2d 855, 856 (N.Y. App. Div. 1991) (felony murder and kidnapping),

14 appeal denied, 594 N.E.2d 947 (N.Y. 1992); State v. Thompson, 280 N.C. 202, 185

15 S.E.2d 666, 675 (N.C. 1972) (felony murder and breaking and entering); Perry v.

16 State, 764 P.2d 892, 898 (Okla. Crim. App. 1988) (felony murder and robbery);

17 State v. Tucker, 315 Ore. 321, 845 P.2d 904, 911 (Or. 1993) (in banc) (same);

18 Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d 569, 570 (Pa. 1981) (same); State

19 v. Powers, 526 A.2d 489, 495 (R.I. 1987) (same); Ex parte Jewel, 535 S.W.2d 362,

20 365 (Tex. Crim. App. 1976) (same); State v. Julius, 185 W. Va. 422, 408 S.E.2d 1,

21 12-13 (W. Va. 199 1) (felony murder and arson); State v. Gordon, 111 Wis. 2d 133,

                                            37
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 38 of 39




 1 330 N.W.2d 564, 570 (Wis. 1983) (felony murder and kidnapping); Cook v. State,

 2 841 P.2d 1345, 1352 (Wyo. 1992) (felony murder and robbery); State v. Hoffman,

 3 227 Neb. 131, 416 N.W.2d 231, 241 (Neb. 1987) (defendant could not be convicted

 4 of vehicular homicide and drunk driving when drunk driving was predicate offense

 5 to vehicular homicide).”)

 6
                      REQUEST FOR APPOINTMENT OF COUNSEL
 7
            Mr. Martinez is indigent and has substantially no assets. Mr. Martinez’s
 8
     Application to Proceed In Forma Pauperis is attached along with a copy of his ADOC
 9
     Inmate Account Summary reflecting an account balance of $14.81. He has no training in
10
     law and is unable to represent himself. Mr. Martinez requests that this Court issue a stay
11
     of his execution and appoint counsel to represent him in his capital case in this Court.
12
            Mr. Martinez also requests that the Court grant counsel, after appointment,
13
     sufficient time to amend this petition after his entire record is reviewed and proper
14
     investigation is conducted to ensure that all of his federal constitutional issues are raised.
15
            WHEREFORE, Mr. Martinez respectfully requests the following relief:
16
            1. Appointment of counsel to represent me in my Petition for Writ of Habeas
17
     Corpus and adequate time to allow counsel to properly review and investigate my case
18
     and raise all federal constitutional claims arising in his case;
19
            2. An order staying execution;
20

21

                                                   38
       Case 4:21-cv-00163-RM Document 1 Filed 04/13/21 Page 39 of 39



1           3. Release from confinement based on my unconstitutional conviction and

2    sentence;

3           4. Such other and further relief as the Court deems just and proper.

4           I declare under penalty of perjury that the foregoing is true and correct.

5                                                 Dated February 12, 2021

6
                                                    //
7                                                  Cod
                                                 lPetitioner
8
                                                  s/S. Jonathan Young
9                                                 S. JONATHAN YOUNG
                                                  LAW OFFICES OF WILLIAMSON      & YOUNG, P.C.
                                                  Attorney for Defendant

11                                                s/Erin M Carrillo
                                                  ERIN M. CARRILLO
12                                                The Carrillo Law Firm, PLLC
                                                  Attorney for Defendant
13

14 Copies of the foregoing
   served electronically or by other
                April 13, 2021
15 means on _________                    , to:

16 Lacey Stover Gard
   Chief Counsel
17 Capital Litigation Section
   400 West Congress, Bldg. S-215
18 Tucson,Arizona 85701-1367

19

20

21

                                                     39
